WOOD, District Judge,
dissenting:
I agree with the majority that the right of the Coffins to recover turns on whether the garage constituted part of their home. I dissent because I conclude that the Coffins’ garage was a part of their home and that the warrantless entry into the home violated clearly established Fourth Amendment rights such that qualified immunity does not shield the Defendants.
The Fourth Amendment draws a firm line of protection around “the unambiguous physical dimensions of an individual’s home.” Payton v. New York, 445 U.S. 573, 589, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). Pursuant to Supreme Court precedent, an attached garage sits within those protected dimensions. In Kyllo v. United States, the Supreme Court held that a thermal-imaging scan of a home that re*1215vealed heat emanating from an attached garage violated the Fourth Amendment’s ban on warrantless searches of the home. 533 U.S. 27, 40, 121 S.Ct. 2038, 150 L.Ed.2d 94 (2001). The Court did not afford less protection to the attached garage than it gave to other areas of the home. In fact, the evidence at issue was obtained from the scan of the attached garage. 'Id. at 30. The high Court’s framing of the issue shows that it treated the garage as part of the home: “This case presents the question whether the use of a thermal-imaging device aimed at a private home from a public street to detect relative amounts of heat within the home constitutes a ‘search’ within the meaning of the Fourth Amendment.” Kyllo, 533 U.S. at 29, 121 S.Ct. 2038. The “relative amounts of heat” detected were of the attached garage compared to “the rest of the home.” Kyllo, 533 U.S. at 30, 121 S.Ct. 2038.
Kyllo was not the first case in which the Supreme Court indicated that an attached or adjacent garage is part of the home. The Court held in Taylor v. United States, 286 U.S. 1, 5-6, 52 S.Ct. 466, 76 L.Ed. 951 (1932), that a warrantless search of an “adjacent” garage violated the Fourth Amendment. In so holding, the Court stated that “[t]he garage — a small metal building — is on the corner of a city lot and adjacent to the dwelling in which petitioner Taylor resided. The two houses are parts of the same premises.” Id. at 5, 52 S.Ct. 466 (emphasis added). The Supreme Court also indicated that a garage is part of the home in Chimel v. California, when the Court stated that “the officers then looked through the entire three-bedroom house, including the attic, the garage, and a small workshop.” 395 U.S. 752, 754, 89 S.Ct. 2034, 23 L.Edüd 685 (1969). The Court held that the search of the home incident to arrest beyond the petitioner’s grab area violated the Fourth Amendment, and reversed the petitioner’s conviction. Id. at 768, 89 S.Ct. 2034. Pursuant to Kyllo, Taylor and Chimel, an attached garage is part of the home.
In the present case, it is undisputed that the Coffins’ garage is attached and is incorporated into the contiguous exterior masonry walls of the home. The Coffins’ garage is “part[ ] of the same premises” as the rest of their home. Taylor, 286 U.S. at 5, 52 S.Ct. 466. It is therefore clearly established that the Coffins’ attached garage is part of their home for Fourth Amendment purposes.
Because the Supreme Court has established that an attached garage is a part of the home, it is not necessary to resort to factors set forth in United States v. Dunn, 480 U.S. 294, 107 S.Ct. 1134, 94 L.Ed.2d 326 (1987), which guide in distinguishing between an open field and curtilage. The majority grounds its decision that a garage is either curtilage or an open field, rather than part of the home itself, on the following passage from the Dunn dissent: “the general rule is that the ‘[cjurtilage includes all outbuildings used in connection with a residence, such as garages, sheds, [and] barns ... connected with and in close vicinity of the residence.’ ” Dunn, 480 U.S. at 307-08, 107 S.Ct. 1134 (Brennan, J., dissenting) (quoting human v. Oklahoma, 629 P.2d 1275, 1276 (Okla.Crim.App.1981)). However, both Justice Brennan’s dissent and the Oklahoma Court of Criminal Appeals decision from which he was quoting were merely giving examples of curtilage — not differentiating between curtilage and the home itself.1 The full quote from *1216the Oklahoma Court of Criminal Appeals opinion clarifies that point: “Curtilage includes all outbuildings used in connection with a residence, such as garages, sheds, barns, yards and lots connected with2 and in close vicinity of the residence, but open pasture and wooded area beyond fenced residential property does not constitute part of curtilage.” Luman, 629 P.2d at 1276.
The majority opinion in Dunn, however, does provide some indirect support for the conclusion that an attached garage is part of the home. As explained in Dunn:
In defining the terms “mansion or dwelling house,” Blackstone wrote that “no distant barn, warehouse, or the like are under the same privileges, nor looked upon as a man’s castle of defence .... ” 4 W. Blackstone, Commentaries *225. Blackstone observed, however, that “if the barn, stable, or warehouse, be parcel of the mansion-house, and within the same common fence, though not under the same roof or contiguous, a burglary may be committed therein; for the capital house protects and privileges all its branches and appurtenances, if within the curtilage or homestall.”
Dunn, 480 U.S. at 300 n. 3, 107 S.Ct. 1134 (emphasis added). Blackstone was writing about a home’s curtilage as it pertained to the law of burglary, from which Fourth Amendment curtilage law originated. See id. at 300, 107 S.Ct. 1134 (“The curtilage concept originated at common law to extend to the area immediately surrounding a dwelling house the same protection under the law of burglary as was afforded the house itself.”).
Thus, under the common law, a “dwelling” consisted of the home and all areas contiguous with it or under the same roof, and a dwelling’s curtilage included the area within the same enclosure as the dwelling. See id.; Martinez v. 'Florida, 700 So.2d 142, 143 (Fla.Dist.Ct.App.1997). Florida still adheres to the common law rule in the burglary context: an attached garage is always considered a dwelling, but a detached garage is only considered a dwelling if other factors are present. See McAllister v. State, 859 So.2d 611, 612 (Fla.Dist.Ct.App.2003) (“[Ujnless [the] garage was either attached to the house or enclosed substantially along with the house, appellant is guilty of burglary of a structure, not burglary of a dwelling.”); Martinez, 700 So.2d at 144 (reversing a conviction for burglary of a dwelling because the garage was not attached to the home).
Modern curtilage law has evolved “to include land and structures near enough to a dwelling to deserve the dwelling’s protection,” even if the area is not enclosed by a fence. Martinez, 700 So.2d at 143. Because American courts no longer required an enclosure for an area to lie within a home’s curtilage, they had to undertake more detailed factual inquiries to make that determination. To that end, the Su*1217preme Court set forth four factors in Dunn to aid courts in determining whether an area should enjoy the same protection “as the home itself.” 480 U.S. at 300-01, 107 S.Ct. 1134. The Dunn Court cautioned that the factors it identified “are useful analytical tools only to the degree that, in any given case, they bear upon the centrally relevant consideration — whether the area in question is so intimately tied to the home itself that it should be placed under the home’s ‘umbrella’ of Fourth Amendment protection.” Id. at 301, 107 S.Ct. 1134. Resort to those factors is unnecessary when dealing with a garage attached to the home, as areas “under the same roof or contiguous” with the home have always enjoyed protection. See id. at 300 n. 3, 107 S.Ct. 1134 (quoting 4 W. Blackstone, Commentaries *225).
As the majority notes, the Sixth Circuit stated that the “law defining curtilage remains unclear” in Daughenbaugh v. City of Tiffin, 150 F.3d 594, 603 (6th Cir.1998). I agree with the majority and the Sixth Circuit that the law of curtilage was not clearly defined as it pertained to the detached garage at issue in Daughenbaugh. The garage in Daughenbaugh was detached and located fifty to sixty yards from the home, did not have a working door, and was in serious disrepair. Id. at 596. In cases such as the present, where the garage is physically attached or adjacent to the home, cases such as Kyllo and Payton clearly establish that a warrant is required.3
Accordingly, I disagree with the majority’s analysis seeking to determine whether an attached garage is curtilage as opposed to an open field. Rather, I would hold that an attached garage is neither an open field nor curtilage; it is part of the home.
Because I would hold that the attached garage is a part of the home, I disagree with the majority that considerations of whether intimate activities occurred therein, and whether the door had been open at times, could remove the Fourth Amendment protections. Neither the level of intimacy of activities within the garage, nor the fact that the officers were able to gain entry before Ms. Coffin completed her efforts to shut the garage door, can remove the Fourth Amendment protections afforded to the Coffins inside their home.
When dealing with the home itself, considerations of whether an area is put to intimate use and the intrusiveness of the invasion are irrelevant. See Kyllo, 533 U.S. at 34-36, 121 S.Ct. 2038; Payton, 445 U.S. at 589-90, 100 S.Ct. 1371; Silverman v. United States, 365 U.S. 505, 511-12, 81 S.Ct. 679, 5 L.Ed.2d 734 (1961). People enjoy reasonable expectations of privacy in their homes even if they do not shield the inside of their homes from public view and their activities therein do not meet a narrow definition of “intimate.” See Kyllo, 533 U.S. at 37, 121 S.Ct. 2038 (“In the home ... all details are intimate details ....”) (emphasis in original).
Nor are the Payton and Kyllo rules dependent on the steps individuals take to shield the activities of the insides of their homes from public view. Absent exigent circumstances, the police cannot enter a suspect’s home and make an arrest after spotting the suspect through an open door or window: they must get a warrant. Payton, 445 U.S. at 589-90, 100 S.Ct. 1371. *1218The police in Payton did not violate the defendant’s constitutional rights when they looked through an open door and saw the defendant; they violated the defendant’s constitutional rights when they walked through the open door and arrested him. Id. at 578, 589-90, 100 S.Ct. 1371 (“When his young son opened the door, they could see [the defendant] sitting in bed covered by a sheet. They entered the house and placed him under arrest.”). The Deputies in the present case did the same when they chose not to follow Ms. Coffin’s request to “get off [her] property” and proceeded, instead, to enter the garage as Ms. Coffin was trying to close the garage door.
The majority concludes that the Defendants are entitled to qualified immunity because no Supreme Court, Eleventh Circuit, or Florida Supreme Court case has ruled that a garage with an open door is curtilage and not an open field. I would deny qualified immunity because the Supreme Court has ruled that an attached garage is part of the home. Accordingly, a warrant is required to enter the home, even if the activities therein are not strictly-intimate and even if the door has not completely closed.

. Both Dunn and Lwnan involved actual fields, not outbuildings. The issue in Dunn was whether a field surrounding the respondent's barn was an open field or part of the home’s curtilage. Dunn, 480 U.S. at 303-04, 107 S.Ct. 1134. The Court assumed without *1216deciding that the "barn enjoyed Fourth Amendment protection and could not be entered and its contents seized without a warrant.” Id. at 303, 107 S.Ct. 1134. The Court ultimately held that the field at issue was an open field, which the majority defined as "any unoccupied or undeveloped area outside of the curtilage.” Id. at 304, 107 S.Ct. 1134 (internal quotation marks omitted). The issue in Luman, the case from which Justice Brennan quoted, was whether the appellants' cornfield was curtilage or an open field. Lu-man, 629 P.2d at 1276.


. The phrase “connected with” denotes an affinity of usage, not a physical connection. If the Court intended the connection to be physical, it would have written "connected to.” Moreover, the phrase "connected with” cannot mean physically attached, because that would render the further description "in close vicinity” completely redundant.


. See, e.g., United States v. Oaxaca, 233 F.3d 1154, 1157 (9th Cir.2000) (holding that an attached garage is part of the home for Pay-ton purposes even when the garage door is open); United States v. Cota-Lopez, 358 F.Supp.2d 579, 590 (W.D.Tex.2002) ("The [c]ourt agrees with [d]efendants that the attached [open] garage is part of the [r]esidence, and as a consequence, it is entitled to the same Fourth Amendment protection as the remainder of the residence.’’).